DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art teaches various aspects of the claimed invention, including using x-rays irradiating the semiconductor subject to determine an etch stop time, either by measuring the x-ray fluorescence from the subject (Kim, Kono), the x-ray reflectance off of the subject (Kono, Haberjahn, Takanashi, Sudo), or the x-ray diffraction by the subject (Bowen), but not all three.  Takanashi illustrates the x-ray measurements being performed in the same chamber (Figs.1A & 1B), and Sudo teaches performing the measurements in the same chamber simultaneous with the processing (Fig.1).  Kim (Fig.2) and Kono (Figs.1a & 1b) each teach performing the measurements in an analyzing chamber separate from the processing chamber, where the semiconductor subject requires transport between the chambers.

However, the prior art neither teaches nor reasonably suggests a thin film analyzing device, where a processing and analyzing chamber includes both:
a) a fluorescent x-ray detector configured to detect fluorescent x-rays emitted by the thin film of the semiconductor subject due to the irradiation of x-rays from the x-ray source; and
b) a diffracted/reflected x-ray detector configured to detect reflected x-rays and diffracted x-rays emitted from the thin film of the semiconductor subject due to the irradiation of the x-rays, as required by the combination as claimed in claim 1.
Claims 2-15 are allowed by virtue of their dependence upon claim 1.

Similarly, the prior art of record neither teaches nor reasonably suggests a thin film analyzing method that:
a) monitors a removal state of the semiconductor substrate by detecting reflected x-rays and diffracted x-rays, which are generated by x-rays directed to the subject by an x-ray irradiation source and a diffracted/reflected x-ray detector disposed in the first chamber; and 
b) stops the removal of the semiconductor substrate when an end point of the removal of the semiconductor substrate is detected; and
c) performs an analysis of the thin film by the x-ray irradiation source and a fluorescent x-ray detector disposed in the first chamber, as required by the combination as claimed in claim 16.
Claims 17-19 are allowed by virtue of their dependence upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Okamoto (WO 2022/102153 A1) teaches a similar chamber/subject holder arrangement to that of claim 16; however, the reference is not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884